DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Applicant’s amendment filed 01/11/2021 is acknowledged.   Claims 1041 have been canceled.  Claims 42-59 are pending.   All of the amendment and arguments have been thoroughly reviewed and considered.
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Previous Rejections
The claim rejection under 35 USC 112(b) or 35 USC 112 (pre-AIA ) second paragraph directed to the claim 54 is withdrawn in view of Applicant’s cancellation of the claim limitation.  
	The claim rejection under 35 USC 103(a) directed to the claims 42-59 as being unpatentable over Oliphant et al in view of Shapero et al is maintained and discussed below.
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 42-59 is/are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oliphant et al (US 20030108900, June 2003, effective filing date 2001) in view of Shapero et al (20050009059, January 2005, effective filing date May 7, 2003).
	Regarding claim 42, Oliphant et al teach a composition and method for amplifying multiple target, the composition comprising one or more target sequences from a nucleic acid sample ([0010], [0012], [0030]), one or more adaptors that is not native to the target sequence but is added or attached to the target sequence and wherein the adaptor comprises a priming sequence (the priming sequence being a portion for one or more specificity primers) ([0054], [0059], [0077], [00349]) and one or more probes wherein the probes comprise a priming sequence ([0010], [0012], [0068], [0070] – [0071] and wherein the probe can hybridize to the target [0012], [0077], [0368]).   Regarding the negative proviso “probe can hybridize to the target sequence but not the adaptor, MPEP 2173.05(i) states "[A]ny negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”).   The instant specification provides both alternatives which is supported by the teachings of Oliphant.   Oliphant et al teach when nucleic acid are the target, the hybridization complexes contain portions that are double stranded (the target-specific sequences of the target probes hybridizes to a portion of the target sequence) and portions that are single stranded (the ends of the target probes comprising the universal primer sequences and the adapter sequence and any unhybridized portions 
 Regarding claim 43, Oliphant teach further comprises a reagent that fragmentizes the nucleic acid sample into a plurality of fragments such that the adaptors are ligated to the fragments (see e.g., paragraph [0033], [0296] which teaches restriction endonucleases for fragmentizing nucleic acid).
Regarding claim 44, Oliphant teach further comprises a reagent that extends at least some of the probes using the adaptor-ligated sequences as templates such that an extended probe comprises a sequence that is complementary to the target sequence, a sequence that is complementary to the first priming sequence and the second priming sequence (e.g., [0008], [0010], [0021], [0110] 
Regarding claim 45, Oliphant teach further comprises a reagent that amplifies the extended probe with primers to the first and second priming sequences or sequences complementary to the first and second priming sequences  (e.g., 0017 which teaches the use of DNA polymerase (Taq DNA polymerase for amplification) and [0109]).
Regarding claim 46, Oliphant teach further comprises the primers to the first and second priming sequences or the sequences complementary to the first and second priming sequences (para.  [0072]).
Regarding claim 47, Oliphant teach wherein the probes are free in solution (e.g., para. 	[0108] teach that the probes, primers or hybridization complexes can be immobilized or in solution).

Regarding the claim 49, Oliphant teach wherein the probes are attached to the solid support through a covalent interaction (para. [0058]). 
Regarding the claim 50, Oliphant teach wherein each species of probes is attached to the solid support in a discrete location (para. [0405], [0407], [0412], [0415]). 
Regarding claim 51, Oliphant teach wherein each probe further comprises a tag sequence that is unique for each species of probes and the probes are attached to the solid support by hybridization to a collection of tag probes that are covalently attached to the solid support (para. [0057], [0083], [0102]).
Regarding claim 52, Oliphant teach further comprises one or more labeled nucleotides to be incorporated into the extended probe, thereby generating a labeled extended probe (para. [0090], [0293], [0296], [0319]). 
Regarding claim 53, Oliphant teach wherein the labeled nucleotides comprise biotin (para. [0016], [0087], [0103], [0105]). 
Regarding claim 54, Oliphant teach wherein the labeled nucleotides comprise one or more selected from the group consisting of digoxigenin, Cyanine-3, Cyanine-5, Rhodamine, Texas Red and an antibody (para. [0337], [0430]). 

Regarding claims 56 and 57, Oliphant teach wherein there are 2 or more different probes or 100 or more different probes (para. [0074]). 
Regarding claims 58-59, Oliphant teach wherein the probes may comprise of any combination of modified nucleotide bases which inherently comprise of degenerate sequences (para. [0039], [0153])
Oliphant et al., while teaching composition and methods for using a combination of different reagents for the purpose of multiplex amplification, Oliphant does not teach expressly teach a kit.
Shapero et al teach a kit for amplifying a collection of target sequences, wherein the kit comprises one or more of the following: a collection of capture probes, one or more adaptors, one or more primers, one or more restriction enzymes, buffers, one or more polymerase, a ligase, buffers, dNTPs, ddNTPs, and one or more nucleases.    Shapero et al additionally teach that a solid support or array may additionally be a part of the kit along with a plurality of different preselected modified bases ([0111]).
In view of the teachings of Shapero, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the components of the amplification method of Oliphant, which are generally taught by Shapero can be compiled in the form of a kit since Shapero teach such compilation.     Such modification of the components as taught by Oliphant are within the ordinary artisan 
Response to Arguments
Applicant’s Traversal
5.	Applicant traverses the rejections on the following grounds:  
(a)	Applicant summarizes the claimed invention and states that with regards to the instant invention, the one or more probes can hybridize to the target sequence and therefore the probes are separate from the target sequence and no not exist in the same molecule with the adaptors.  Applicant directs the examiner’s attention to paragraph [0077] of Oliphant (cited in the Office action) and states that paragraph [0077] teach that the target probe may comprise of an adapters sequence and therefore the adapter sequence may be present at the end of the target probes.   Applicant states that this is different form the adapter of the instant invention because the adaptors of the claim are ligated to a target sequence and therefore exist as a separate molecule from the probe.  Applicant states that Oliphant might provide disclosure where their adapters could be attached or joined to a target.  However due to the substantial complementarity between the probes and adapters, both sequences are deemed to hybridize to each other.   Applicant states that states Oliphant might disclose (a) a probe that also comprises an adapter at its end or (b) a probe that is substantially complementary to an adapter that is attached to a target sequence but does not teach or suggest a kit comprising a probe and adapter that are present in separate molecules and the probes cannot hybridize to the 

Examiner’s Response
6.	All of the arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follow:
	In response to Applicant’s regarding the teachings of Oliphant, the Courts have established “[W]hen a piece of prior art ‘suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant’ the piece of prior art is said to ‘teach away’ from the claimed invention. In re Gurley, 27 F.3d 551, 553 (Fed.Cir.1994). As with other subsidiary obviousness inquiries, ‘[w]hat a reference teaches and whether it teaches toward or away from the claimed invention are questions of fact.’ [Winner Intern. Royalty Corp. v. Wang, 202 F.3d 1340, 1349 (Fed. Cir. 2000)] (internal quotations omitted). However, obviousness must be determined in light of all the facts, and there is no rule that a single reference that teaches away will mandate a finding of nonobviousness. Likewise, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. See id. at 1349 n. 8 (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”). Where the prior art contains ‘apparently conflicting’ teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered “for its power to suggest solutions to an artisan In re Young, 927 F.2d 588, 591 (Fed.Cir.1991).”  Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006) (emphases added). In this case, contrary to Applicant’s argument that the reference does not teach separate entities or probe and adapter, Oliphant provides multiple embodiments of a method and composition for amplifying multiple targets wherein in many embodiments, the probes or primers may comprise one or more universal priming site(s) and/or adapters ([00051]).  Oliphant discuss that each of the first and second probes comprise a first universal priming site, a target specific domain substantially complementary to at least a portion of the target sequence, to form first and second hybridization complexes [0009]. Further contrary to Applicant’s assertion, Oliphant discuss attachment or joining (ligation) of the adapter sequence to the target sequence.  Oliphant teaches that the adapter sequences are added to the primers of the reaction during the chemical synthesis of the primers.  The adapter then gets added to the reaction product during the reaction [0058]).     
	While the examiner agrees that the teachings of Oliphant teaches embodiments wherein the probe is complementary to the adapter, MPEP supports that this is not a teaching away.  MPEP 2173.05(i) states "[A]ny negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”).   In this case, the specification teaches at page 4, lines 11-12, “the pool of capture probes is hybridized to genomic DNA, which may be adaptor ligated fragment and extended through the polymorphism”. 

	Additionally, while the examiner once again notes that Oliphant teaches various combination of different reagents for the purpose of multiplex amplification, the reference does not teach expressly teach these combinations of reagents in a kit.   The secondary teachings of Shapero provides these limitations by teaching a kit comprising capture probes, primers and adapters and additional reagents for amplification ([0111]).  Shapero likewise teaches at paragraph [0116] that adapters are ligated to the ends of fragments and are amplified using a single primer that is complementary to the adapter sequence.   Shapero further discuss in some embodiments, it is desirable to separate extended capture probes from fragments from the starting nucleic acid sample, adapter-ligated fragments adaptor sequence or non-extended capture probes [0102], which further supports a separate entity of the probes from the adapters.  Thus, the examiner maintains that the combination of the cited prior art meets the limitations of the claims.

Conclusion
7.	No claims are allowed.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637